[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: MOTION TO DISMISS
Plaintiff claims injury rising from an incident in Bridgeport on March 13. 1989 relying on a statute which requires notice to the municipality within 90 days of the alleged incident. The defendant alleges in its motion to dismiss that the notice was filed with the city in an untimely fashion. See Conn. Gen. Stats. 13a-149 and 7-101 (a)(d).
However the motion to dismiss filed to attack jurisdiction under Practice Book 142 was required to have been filed by the municipality within 30 days of its appearance on February 13, 1991. The motion was filed on April 3, 1991, which was 33 days following appearance date.
Accordingly, the motion is denied.
FORD, JUDGE